Citation Nr: 1646810	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-13 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating prior to September 16, 2014 and a rating in excess of 10 percent thereafter for hiatal hernia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1968 to August 1971 and from August 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA Regional Office (RO) in Wichita, Kansas. This claim was remanded by the Board in August 2014 for additional development. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's hiatal hernia with GERD is manifested by recurrent epigastric distress with pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no higher, for hiatal hernia with GERD have been met for the entire appellate period (December 3, 2009 onward) . 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.114, DC 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that the remand directives were substantially complied with and that the most recent VA examination provides all necessary information to adequately adequate this claim for higher rating.  In this regard, the Board is cognizant of the representative's arguments regarding the last examination not fully capturing the effect of the Veteran's flare-ups in symptoms.  It is in considering the effect of these flare-ups that the Board grants the higher rating of 30 percent.  The evidence indicates that the examination fully considered the symptoms of the disability on that day, and the grant is in contemplation of the greater impact of the disability during flare-ups.  The Board finds that the medical and lay evidence is sufficient to proceed to adjudicate this increased rating claim.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability. Separate diagnostic codes (DCs) identify the various disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Hiatal hernias are evaluated under DC 7346. Under DC 7346 a 60 percent disability rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. A 30 percent disability rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanies by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent disability rating is assigned with two or more of the symptoms for the 30 percent evaluation of less severity.

The Veteran's claims file contains private treatment records from Ransom Memorial Hospital, Internal Medicine Group, Wellsville Gamily Medical Clinic, and Olathe Medical Center. He has also received VA treatment. These private treatment records show treatment for GERD symptoms and a hiatal hernia. The Veteran has received several esphago-gastro duodenoscopies, ultrasounds, and colonoscopies. He has been diagnosed with GERD, colitis, hiatal hernia, celiac disease, diverticulosis, and irritable bowel syndrome. He had a cholecystectomy in 2008. He has reported regurgitation, nausea, pyrosis, abdominal pain, constipation, cramping, diarrhea, and vomiting. He has been on several medications continuously to control his symptoms. 

He was afforded a VA medical examination in March 2010. The Veteran reported last events of regurgitation, nausea, and vomiting in May 2009. He reported being on medication to control his symptoms. The Veteran stated and the examiner opined that the Veteran's symptoms did not affect his ability to perform his duties and work or activities of daily living. 

The Veteran was afforded another VA medical examination in September 2014. He reported diarrhea and trouble digesting certain foods. He reported losing fifty pounds because of his nausea and vomiting, but his medical records revealed a weight loss of fifteen pounds. The Veteran's signs and symptoms were reflux, regurgitation, substernal pain, and four or more episodes of nausea per year with an average duration of one to nine days. The examiner opined that the Veteran's condition affected his ability to work.

Affording the Veteran the benefit of the doubt, he will be assigned a 30 percent disability for his hiatal hernia with GERD symptoms based upon his recurrent epigastric distress with pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Also resolving all reasonable doubt in the Veteran's favor, the Board finds that this 30 percent rating is warranted for the entire appeal period; that is, since December 2009).  Considering all the medical and lay evidence of record, the preponderance of the evidence weighs against a finding of manifestations representative of the 60 percent rating.  Specifically, the Board finds that at no time has the Veteran had material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  For these reasons, entitlement to the 60 percent rating is denied.

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's hiatal hernia with GERD under 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id.

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id. Comparing the Veteran's hiatal hernia with GERD symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule. The Veteran's hiatal hernia with GERD is manifested by recurrent epigastric distress with pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain. That symptomatology and effect on daily living is contemplated by the rating criteria and does not present an exceptional disability picture. Frequent hospitalization is not shown. Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for diabetes mellitus is not warranted. 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to hiatal hernia with GERD alone. When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran last file a claim for TDIU in January 2013 based upon his service-connected acquired psychiatric disorder. However, he did not appeal this November 2013 rating decision. A claim for TDIU is not raised under these facts and procedural history.




ORDER

A disability rating of 30 percent for hiatal hernia with GERD is granted from December 3, 2009, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


